SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended July 31, 2010 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-119915 FBC HOLDING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 71-1026782 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 66 Piscataqua Road Dover, NH (Address of Principal Executive Offices) (Zip Code) (603) 540-0828 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock 1 Index Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities ActYes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [ ] No [ X ] Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X ] The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the Electronic Bulletin Board on January 14, 2011, was approximately $1,238,511.40.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of January 17, 2011, the Company had outstanding 93,579,262 shares of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. 2 Index FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-K, IN PARTICULAR “ITEM 7. MANAGEMENT’SDISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS” AND “ITEM 1. BUSINESS,” INCLUDE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.THESE STATEMENTS REPRESENT THE COMPANY’S EXPECTATIONS OR BELIEFS CONCERNING, AMONG OTHER THINGS, FUTURE REVENUE, EARNINGS, AND OTHER FINANCIAL RESULTS, PROPOSED ACQUISITIONS AND NEW PRODUCTS, ENTRY INTO NEW MARKETS, FUTURE OPERATIONS AND OPERATING RESULTS, FUTURE BUSINESS AND MARKET OPPORTUNITIES.THE COMPANY WISHES TO CAUTION AND ADVISE READERS THAT THESE STATEMENTS INVOLVE RISK AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE EXPECTATIONS AND BELIEFS CONTAINED HEREIN.FOR A SUMMARY OF CERTAIN RISKS RELATED TO THE COMPANY’S BUSINESS, SEE “ITEM 1A. RISK FACTORS.” Unless the context requires otherwise, references to the “Company”, “we”, “us”, “our”, and “FBC”are to FBC Holding, Inc PART I. ITEM 1:DESCRIPTION OF BUSINESS Cautionary Factors That May Affect Future Results (Cautionary Statements Under the Private Securities Litigation Reform Act of 1995) The disclosure and analysis set forth herein contains certain forward looking statements, particularly statements relating to future actions, performance or results of current and anticipated products and services, sales efforts, expenditures, and financial results.From time to time, the Company also provides forward-looking statements in other publicly-released materials, both written and oral.Forward-looking statements provide current expectations or forecasts of future events such as new products or services, product approvals, revenues, and financial performance.These statements are identified as any statement that does not relate strictly to historical or current facts.They use words such as “anticipates,” “intends,” “plans,” “expects,” “will,” and other words and phrases of similar meaning.In all cases, a broad variety of assumptions can affect the realization of the expectations or forecasts in those statements.Consequently, no forward-looking statement can be guaranteed.Actual future results may vary materially. The Company undertakes no obligation to update any forward-looking statements, but investors are advised to consult any further disclosures by the Company on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, as permitted by the Private Securities Litigation Reform Act of 1995, the Company provides these cautionary statements identifying risk factors, listed below, that could cause the Company’s actual results to differ materially from expected and historical results.It is not possible to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. 3 Index BUSINESS OVERVIEW CORPORATE ORGANIZATION FBC Holding Inc. ("FBC Holding", "the Company", “our” or "we") was incorporated in Nevada on May 31, 2006 as Wave Uranium Holding. On September 24, 2009, we merged with FBC Holding, Inc., a Nevada corporation and changed our name to FBC Holding, Inc. We are a development stage company. On May 1, 2010 we returned the assets of Beverly Hills Choppers, Inc., Johnny Fratto Social Club, Inc., and FBC Group, Inc. in return all shares that were issued were returned to the company.We acquired all of the assets of Super Rad Corporation on August 11, 2010.On October 26, 2010, a majority of our shareholders and our board of directors authorized a name change to Super Rad Industries, Inc.Our principal offices are located at 66 Piscataqua Road, Dover, NH 03820. Our fiscal year end is July 31. Our common stock trades on the FINRA-operated Over-the-Counter Bulletin Board (“OTCBB”) under the ticker symbol “FBCD.OB”. The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities. OTCBB securities are traded by a community of market makers that enter quotes and trade through a sophisticated computer network. Information on the OTCBB can be found at www.otcbb.com. We have not paid any dividends on our common stock. We currently intend to retain any earnings for use in our business, and therefore do not anticipate paying cash dividends in the foreseeable future. THE BUSINESS OF FBC HOLDING With the acquisition of Super Rad Corporation (“Super Rad”), we hope to emerge as a leader in the collectible toy and art industry.Super Rad Toys, Inc. was founded as a California corporation in December 2006.As a result of preparing to go public, it reincorporated in Nevada under the name of Super Rad Industries, Inc. doing business as Super Rad Toys.Since the Company’s inception, Super Rad has emerged at the forefront of the collectible art world, by producing innovative and high-quality vinyl collectibles that have gained an excellent reputation with collectors on a global basis. The Company’s initial commercial endeavor was the Ningyo Project: Gosho Doll, a collaborative effort with well-known artists customizing figures based on an ancient traditional Japanese Gosho doll. The Ningyo Project was initially conceived as a research project—a study in interpretation of traditional art and its application in the contemporary art world, as well as a study of the relationship between nature, artist, form and the collector. The founders of Super Rad are avid collectors of fine Japanese folk art.They aspired to create original and inspired vinyl collectibles to be acquired and cherished in the same way traditional art collectors do fine art. As their research into doll-making progressed, they recognized parallels between the traditional Ningyos of Japan and today’s vinyl collectibles.It seems the techniques employed by traditional and modern artisans, mold makers and sculptors have not changed over the centuries.Only the materials with which they utilize, the technology they use, and the popular culture they sought to emulate remain constant.The same is true for the themes reflected in the designs—hope, love, acceptance, spirituality, superstitions, parody, and the political ideologies of the artist—and the inherent connection and shared belief and aesthetic between artist and collector. The Company has secured a portfolio of intellectual property and through various acquisitions of 4 Index licenses, properties, and rights to utilize highly visible product brands, is well positioned for rapid growth in the $21 billion dollar per year toy industry.We specialize in translating licensing, branding concepts and intellectual property into tangible products including toys, figures, housewares and collectibles.Super Rad has developed properties including Dr Seuss, Love Is…, Tootsie Roll Industries, and Yo! MTV Raps to name a few.Super Rad has acquired evergreen and commercially viable licenses whichattract much attention through grass roots marketing and PR campaigns with some traditional advertising and major promotional events such as Artist signings. There are many revenue streams that may benefit our Company, such as the boutique, specialty, international, internet, and direct to consumer markets.Although we do not currently sell to mass market, we are exploring different methods and strategies to integrate into this market, while concurrently retaining the integrity of our artists, licenses, brand name and product offerings.Historically, our main revenue stream has been generated from the wholesale of products into the boutique toy market, which serves as our testing ground for each products viability. As a product is proven to be viable in the boutique toy market, we continue our efforts to roll it out into the specialty market (retail chains with less than 700 locations).The success of our licenses over the past year in the boutique market has garnered the attention of many specialty retailers and we are expanding operations to accommodate a ramp up in production to meet the demands of this very powerful and influential specialty market. Another revenue stream comes from direct sales to the consumer through the internet.We plan to employ this method in two instances – as a proving ground for licenses before taking them to retail, so we can control our own retail, and for specialized and limited edition runs. The projected revenue over the next three years according to this plan is driven largely by wholesale sales to the specialty market, with little projected in the way of straight to consumer sales. We do not spend any money on research and developments activities. As of January 17, 2011, we have no part time or full time employees. Christopher LeClerc, our director and President works part time as an independent contractor and works in the areas of business development and management. He currently contributes approximately 30 hours a week to our operations. Government Regulations There is no need for governmental approval for the sale or production of each product we market.There are no costs of the Company allocated for compliance with environmental laws. Various aspects of our business are subject to regulation and ongoing review by a variety of federal, state, and local agencies, including the Federal Trade Commission, the United States Post Office, the Consumer Product Safety Commission, the Federal Communications Commission, various States' Attorneys General and other state and local consumer protection and health agencies. The statutes, rules and regulations applicable to our operations, and to various products marketed by us are numerous, complex and subject to change. Wewill collect and remit sales tax in the states in which we have a physical presence. We areprepared to collect sales taxes for other states, if laws are passed requiring such collection. We donot believe that a change in the tax laws requiring the collecting of sales tax will have a material adverse effect onour financial condition or results of operations. 5 Index Intellectual Property We have not filed for any protection of our trademark for the Company. We own the copyright of all of the contents of our websites, www.superradtoys.com, www.beveryhillschoppers.com, and www.jfsc.tv. REPORTS TO SECURITY HOLDERS The Company is subject to the information requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files quarterly and annual reports, as well as other information with the Securities and Exchange Commission (“Commission”) under File No. 333-119915.Such reports and other information filed with the Commission can be inspected and copied at the public reference facilities maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549 at prescribed rates, and at various regional and district offices maintained by the Commission throughout the United States.Information about the operation of the Commission’s public reference facilities may be obtained by calling the Commission at 1-800-SEC-0330.The Commission also maintains a website at http://www.sec.gov that contains reports and other information regarding the Company and other registrants that file electronic reports and information with the Commission. ITEM 1A:RISK FACTORS Operating Risks We have no Operating Capital, and We Must Raise Additional Capital to Remain in Business.We presently have no operating capital and are dependent upon future fundraising efforts to provide the minimum capital necessary to continue our business.Such fundraising efforts may include the sale of additional shares of the Company such as is contemplated in this offering or will involve commercial borrowing.Although we believe that our status as a publicly-traded company will enhance our ability to raise additional capital, our financial condition is dire and we are currently operating with no or very little working capital and several loan obligations.We cannot assure you that capital will be available to meet the costs of our operations, or that it will be available on acceptable terms.Even if we raise the maximum amount of fundraising, we will still need to raise additional capital to operate our Company.Presently, we have no commitments or arrangements from commercial lenders or other sources. Our Operating Costs Will Most Likely Increase.Our income could be seriously affected by rising operating expenses.If we cannot control operating costs or adequately cover them, our cash flow will deteriorate and we will have to raise capital or discontinue our business. Investment Risks No Active Market.Although the Company’s shares are traded on the Electronic Bulletin Board, the Company believes that the public trading price may be an inaccurate representation of the value of the Company because there is little or no trading volume in the Company’s shares and no 6 Index analysts or market makers actively follow the Company. We Have Never Issued a Dividend and Don’t Anticipate any Dividends in the Future.The Company has never issued a dividend and we do not anticipate paying dividends on our common stock in the foreseeable future.Furthermore, we may also be restricted from paying dividends in the future pursuant to subsequent financing arrangements or pursuant to Nevada law. You Could be Diluted from the Issuance of Additional Common and Preferred Stock.The Company is authorized to issue up to 150,000,000 shares of common stock and 5,000,000 shares of preferred stock.To the extent of such authorization, our board of directors will have the ability, without seeking shareholder approval, to issue additional shares of common stock in the future for such consideration as the board may consider sufficient.The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. Volatility of Stock Prices. In the event that there is an established public market for the Company’s Common Stock, market prices will be influenced by many factors and will be more subject to significant fluctuations in response to variations in operating results of the Company and other factors such as investor perceptions of the Company, supply and demand, interest rates, general economic conditions and those specific to the industry, developments with regard to the Company’s activities, future financial condition and management. Applicability of Low Priced Stock Risk Disclosure Requirements.The Common Stock of the Company may be considered a low priced security under rules promulgated under the Securities Exchange Act of 1934.Under these rules, broker-dealers participating in transactions in low priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties, the customer’s rights and remedies, certain market and other information, and make a suitability determination approving the customer for low priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent of the customer, and provide monthly account statements to the customer.With all these restrictions, the likely effect of designation as a low priced stock will be to decrease the willingness of broker-dealers to make a market for the stock, to decrease the liquidity of the stock and to increase the transaction cost of sales and purchases of such stock compared to other securities. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2:DESCRIPTION OF PROPERTY The Company does not own any real property.Our principal offices are located at 66 Piscataqua Road, Dover, NH 03820.Mr. Christopher LeClerc allows the Company to use his offices.We have not yet adopted any policies regarding investment in real property, as we do not expect to make any real estate purchases in the foreseeable future. ITEM 3:LEGAL PROCEEDINGS As of January 17, 2011, there are not any material pending legal proceedings, other than ordinary 7 Index routine litigation incidental to our business, to which we or any of our subsidiaries are a party or of which any of our properties is the subject. Also, our management is not aware of any legal proceedings contemplated by any governmental authority against us. ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS On October 26, 2010, our Board of Directors approved, subject to the receipt of approval from holders of a majority of our voting shares, an amendment of our Articles of Incorporation (the “Amended Articles”), to change our name from FBC Holding, Inc. to Super Rad Industries, Inc. (the “Name Change”).Holders of a majority of our voting shares approved the Amended Articles pursuant to a written consent dated as of October 26, 2010.The Amended Articles effecting the Name Change will become effective following filing with the Secretary of State of the State of Nevada, which will occur promptly following the 20th day after the filing ourdefinitive Information Statement describing the actions taken.This Name Change has not yet been completed as we are awaiting approval from the Securities and Exchange Commission for our Preliminary Schedule 14C which includes notice to all non-consenting shareholders of the Company.Upon receipt of approval, we will file with FINRA for a new trading symbol and notify them of this corporate action. Reasons for the Name Change Our Board believes it is in our best interests and the best interests of our stockholders to change our name to Super Rad Industries, Inc. following the Company’s purchase of the rights, titled and interests to the assets of Super Rad Corporation (as previously disclosed on a Form 8-K filed with the Securities and Exchange Commission on August 16, 2010).The Board believes that the Name Change will further the Company’s new business plan and enhance shareholder recognition of the Company. Effect of the Name Change on Certificates Evidencing Shares of FBC Holding Inc. The Name Change will be reflected in our stock records by book-entry in the Company’s books.For those shareholders that hold physical certificates, please do not destroy or send us your common stock certificates.Those certificates will remain valid for the number of shares shown thereon, and should be carefully preserved by you.There will be no other effect on your rights or interest in shares of the Company that you hold.There is no material US Federal Income Tax Consequences to either the Company or our shareholders from the Amendment. 8 Index PART II. ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market for Common Equity and Related Stockholder Matters. Market Information. The Company’s Common Stock is listed on the Electronic Bulletin Board (“Bulletin Board”) under the symbol “FBCD.”The Company’s stock has been traded on the Bulletin Board sinceDecember 2006.The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the fiscal year ended July 31, 2010: HighLow Fourth Quarter 2010 Third Quarter 2010 Second Quarter 2010 First Quarter 2010 The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the fiscal year ended July 31, 2009: Fourth Quarter 2009 Third Quarter 2009 Second Quarter 2009 First Quarter 2009 Holders. As of January 17, 2011, the Company had approximately 58 holders of record of our Common Stock. Dividends. For the two most recent fiscal years we have not paid any cash dividends on our common shares and do not expect to declare or pay any cash dividends on our common shares in the foreseeable future. Payment of any dividends will depend upon future earnings, if any, our financial condition, and other factors as deemed relevant by our Board of Directors. 9 Index (4)Issuer Purchases of its Equity Securities. None ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OR FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion of our financial condition and results of operations in conjunction with the audited financial statements and related notes included in this registration statement.This discussion may contain forward-looking statements, including, without limitation, statements regarding our expectations, beliefs, intentions, or future strategies that are signified by the words, “expects,” “anticipates,” “intends,” “believes,” or similar language.Actual results could differ materially than from those projected in the forward looking statements.You should carefully consider the information set forth above under the caption “Risk Factors” in addition to the other information set forth in this registration statement.We caution you that the Company’sbusiness and financial performance is subject to substantial risks and uncertainties. The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this Form 10-K. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations No Revenues Since our inception on May 30, 2006 to July 31, 2010, we did not earn any revenues. During the fiscal year ended July 31, 2010 we did not generate any revenues. As of July 31, 2010, we had an accumulated deficit of $6,649,048. At this time, our ability to generate any significant revenues continues to be uncertain. There is substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. Net Loss We incurred net loss of $13,948,587 since May 30, 2006 (date of inception) to July 31, 2010. Our net loss increased significantly, from $2,348,848 for the fiscal year ended July 31, 2009 to $7,283,972 for the fiscal year ended July 31, 2010, an increase of $4,935,124. Expenses From May 30, 2006 (date of inception) to July 31, 2010, our total expenses were $11,967,016; our total expenses for the year ending July 31, 2010 were $7,079,071 compared with $1,144,585 for the year ended July 31, 2009. The major components of our expenses consist of (a) general and administrative expenses ($88,818 for the year ended July 31, 2010, compared to $293,952 for year ending July 31, 2009), (b) warrant expense of $nil for the year ending July 31, 2010 compared to $nil for the year ending July 31, 2009, (c) land claim fee of $nil compared to $63,875 for the year ending July 31, 2009, (d) non cash compensation of $6,989,267 for the year ending July 31, 2010 compared to $15,100 for the 10 Index year ending July 31, 2009, and (e) impairment of goodwill of $nil for the year ending July 31, 2010 compared to $720,000 for the year ending July 31, 2009. For the year ending July 31, 2010 our total operating expenses were $7,079,071 compared to $1,144,585 for the year ended July 31, 2009. We attribute the increase to costs of non cash compensation. Our general and administrative expenses consisted of the following: salaries, filing fees, bank charges and interest, professional fees (accounting and legal), telephone and other associated office fees, management and consulting fees (including investor relation fees), marketing, and mineral property expenses. Liquidity and Capital Resources As at July 31, 2010 we had cash in the amount of $nil and a working capital deficit of $3,485,354. This is in contrast to our cash position at the same time last year, July 31, 2009 when we had $92,525 of cash in the bank. As at July 31, 2010 our total assets were $nil and our total liabilities were $3,485,354. Our net loss of $13,947,250 from inception on May 30, 2006 until July 31, 2010 was funded by a combination of equity and debt financing. From inception on May 30, 2006 until July 31, 2010 we have raised approximately $893,692 from the sale of our common stock. We are currently not in good short-term financial standing. We anticipate that we may only generate any limited revenues in the near future and we will not have enough positive internal operating cash flow until we can generate substantial revenues, which may take the next few years to fully realize. There is no assurance we will achieve profitable operations. We have historically financed our operations primarily by cash flows generated from the sale of our equity securities and through cash infusions from officers and outside investors in exchange for debt and/or common stock. We are seeking equity financing to provide for the capital required to market and develop our products and fully carry out our business plan. We cannot guarantee we will be successful in our business operations. A critical component of our operating plan impacting our continued existence is our ability to obtain additional capital through additional equity and/or debt financing. Obtaining additional financing will be subject to a number of factors including market conditions, investor acceptance of our business plan and investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. If we are unable to raise additional financing, we will have to significantly reduce our spending, delay or cancel planned activities or substantially change our current corporate structure. In such an event, we intend to implement expense reduction plans in a timely manner. However, these actions would have material adverse effects on our business, revenues, operating results, and prospects, resulting in a possible failure of our business. If we raise funds through equity or convertible securities, our existing stockholders may experience dilution and our stock price may decline. We have not yet generated revenues and have incurred significant operating losses from operations. We may continue to experience net negative cash flows from operations and will be required to obtain additional financing to fund operations through equity securities’ offerings and bank borrowings to the extent necessary to provide working capital. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from stockholders or other outside sources to sustain operations and meet our obligations on a timely basis and ultimately to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that our future operations will be significant and profitable, or that we will have sufficient resources to meet our objectives. 11 Index These factors raise substantial doubt about our ability to continue as a going concern. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. If we are unable to obtain additional financing from outside sources and eventually produce enough revenues, we may be forced to sell our assets, curtail or cease our operations. Off-Balance Sheet Arrangements As of July 31, 2010, we had no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the US. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate these estimates on an on-going basis, including those related to customer programs and incentives, bad debts, inventories, investments, intangible assets, income taxes, warranty obligations, impairment or disposal of long-lived assets, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be both those important to the portrayal of our financial condition and that require the subjective judgment: Net Income (Loss) per Common Share We calculate net income (loss) per share as required by Statement of Financial Accounting Standards ("SFAS") 128, "Earnings per Share.” Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding. During the periods when they would be anti-dilutive, common stock equivalents, if any, are not considered in the computation. Cash and Cash Equivalents We consider all highly liquid investments with an original maturity of three months or less to be cash equivalents. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 12 Index ITEM 8:FINANCIAL STATEMENTS REQUIRED BY FORM 10-K FINANCIAL STATEMENTS 13 Index FBC Holding Inc. (A Development Stage Company) July 31, 2010 Index Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Other Comprehensive Loss F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statement of Changes in Stockholders Equity (Deficit) F-5 Notes to the Consolidated Financial Statements F-6 14 Index RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado 80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors FBC Holding Inc. Las Vegas, Nevada I have audited the accompanying consolidated balance sheets of FBC Holding Inc. (a development stage company), as of July 31, 2010 and 2009 and the related statements of operations, stockholders' equity and cash flows for the years ended July 31, 2010 and 2009, and for the period from May 30, 2006 (inception) through July 31, 2010. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of FBC Holding Inc. as of July 31, 2010 and 2009, and the results of its operations and its cash flows for the years ended July 31, 2010 and 2009, and for the period from May 30, 2006 (inception) through July 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements the Company has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora,Colorado /s/ Ronald R. Chadwick, P.C. October 20, 2010 RONALD R. CHADWICK, P.C. 15 Index FBC Holding Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS Audited July 31, 2010 July 31, 2009 ASSETS Current Assets Cash $
